

 
PLAYSTATION ® PORTABLE LICENSED PUBLISHER AGREEMENT
 
THIS AGREEMENT RELATES TO THE PUBLISHING OF APPLICATION SOFTWARE FOR THE
PLAYSTATION PORTABLE ENTERTAINMENT SYSTEM. ALL TERMS USED HEREIN ARE SPECIFIC TO
THE PLAYSTATION PORTABLE SYSTEM AND NOT TO SONY’S PREDECESSOR “PLAYSTATION” OR
“PLAYSTATION 2” VIDEO AND COMPUTER ENTERTAINMENT SYSTEMS. PUBLISHING RIGHTS FOR
SUCH PREDECESSOR SYSTEMS ARE SUBJECT TO SEPARATE AGREEMENTS WITH SCEE, AND ANY
LICENCE OF RIGHTS TO PUBLISHER UNDER SUCH SEPARATE AGREEMENTS SHALL NOT CONFER
ON PUBLISHER ANY RIGHTS IN RELATION TO THE PLAYSTATION PORTABLE SYSTEM, OR VICE
VERSA.
 
This Agreement is entered into the 7th day of August 2008 by and between
 
SONY COMPUTER ENTERTAINMENT EUROPE LIMITED
of 10 Great Marlborough Street, London W1F 7LP
(hereinafter referred to as "SCEE")
 
- and -
 
ZOO DIGITAL PUBLISHING LIMITED
of Arundel House, 177 Arundel Street, Sheffield, S 1 2NU, United Kingdom
(hereinafter referred to as "Publisher")
PUBLISHER AUTHORISATION #: 271
 
Recitals
 
(A)
SCEE, its parent company Sony Computer Entertainment Inc., and/or certain of
their affiliates and companies within the group of companies of which any of
them form part (hereinafter jointly and severally referred to as "Sony") have
developed, and are licensing core components of, a computer entertainment system
known and hereinafter referred to as “PlayStation® Portable” or “PSP ”, and are
the owners of, or have the right to grant licences of, certain proprietary
information and intellectual property rights pertaining to PSP.

 
(B)
Publisher desires to be granted a non-exclusive licence, on a product by product
basis, to market, distribute and sell Licensed Products (as defined below), and
for such Licensed Products and associated materials to be manufactured by an
authorised manufacturing facility licensed by SCEE, on the terms and subject to
the conditions set forth in this Agreement.

 
(C)
SCEE is willing, on the terms and subject to the conditions of this Agreement,
to grant Publisher the desired non-exclusive licences.

 
In consideration of the undertakings, representations and warranties given
herein, and of other good and valuable consideration the receipt and sufficiency
of which is acknowledged, Publisher and SCEE agree as follows:


1.
Definitions

 
1.1
“Licensed Products” means the PSP format Software games listed in Schedule 3,
and such further PSP format Software games as shall, from time to time, achieve
unconditional pass status under SCEE’s product assessment process, in unique UMD
format software discs and shells.

 
1.2
“Licensed Territory” means the countries specified in Schedule 1.

 
Page 1

--------------------------------------------------------------------------------


 
1.3
“Sony Intellectual Property Rights” means all worldwide current and future
rights in or in relation to the Licensed Trademarks, any patents, inventions,
designs, copyrights, rights in databases, trademarks, service marks, trade names
(including any goodwill associated with any trademarks or names), semi-conductor
topography rights, Confidential Information of Sony, rights in technical
information and know-how, rights in the nature of unfair competition rights and
rights to sue for passing off and all other proprietary or intellectual property
rights (and the equivalents of each of the foregoing under the laws of any
jurisdiction) of Sony pertaining to Sony Materials and/or PSP (including,
without limitation, all registrations, applications to register and rights to
apply for registration of the same) for their full term including all renewals
and extensions thereof.

 
1.4
“Specifications” means such specifications relating to the content and/or
manufacture of Licensed Products, Printed Materials, Advertising Materials
and/or related matters or materials as may from time to time be promulgated by
Sony, which specifications (and/or procedures relating to the testing or
verification of all such materials for conformity to the Specifications and/or
relating to the ordering and manufacture of Licensed Products and associated
materials) are incorporated into and form part of this Agreement and may be
amended from time to time upon reasonable notice to Publisher.

 
1.5
“Licensed Trademarks” means the “PS” family logo and PlayStation Portable and
“PSP” logotypes and such other trademarks, service marks, trade dress, logos and
other icons or indicia as shall be specified in the Specifications or otherwise
designated by SCEE from time to time. SCEE may amend such Licensed Trademarks
upon reasonable notice to Publisher.

 

 
Publisher is not authorised to use the PlayStation, PSone, PlayStation 2, “PS2”,
playstation.com or psp.com logos and/or logotypes or the PlayStation Shapes
devices, other than as expressly permitted by separate agreement. Nothing
contained in this Agreement shall in any way grant Publisher the right to use
the trademark "Sony" in any manner as (or as part of) a trademark, trade name,
service mark or logo or otherwise howsoever.

 
1.6
“Advertising Materials” means all advertising, merchandising, promotional and
display materials of or concerning the Licensed Products.

 
1.7
“Printed Materials” means all artwork and mechanicals to be set forth on the
Licensed Product itself, and on the box (or other) packaging for the Licensed
Product and all instruction manuals, inlays, inserts, stickers and other user
information and/or materials to be inserted in or affixed to such box and/or
packaging.

 
1.8
“Manufactured Materials” means all units of the Licensed Products, of the
Printed Materials to be set forth on the Licensed Products themselves and of the
boxes for such Licensed Products (which expression shall include any alternative
form of container for Licensed Products subsequently introduced by SCEE).

 
1.9
“Licensed Developer Software” means Licensed Developer's application source code
and data (including audio and visual material) developed by Licensed Developer
in accordance with its LDAP which, when integrated with any software (whether in
object code or source code form) provided by SCEE, creates PSP format Software.

 
1.10
“Licensed Developer” means Publisher or such other third party as shall have
developed Licensed Developer Software and PSP format Software pursuant to a then
current LDAP.

 
1.11
“LDAP” means the PSP Licensed Developer Agreement between Licensed Developer of
the applicable PSP format Software and SCEE (or an equivalent such agreement
between Licensed Developer and an Affiliate of SCEE).

 
Page 2

--------------------------------------------------------------------------------


 
1.12
“Article 6” means Article 6 of Council Directive 91/250/EEC of 14 May 1991 on
the legal protection of computer programs.

 
1.13
“Affiliate of SCEE” means, as applicable, either Sony Computer Entertainment Inc
in Japan, Sony Computer Entertainment America Inc in the USA, Sony Computer
Entertainment Korea or such other Sony Computer Entertainment entity as may be
established by Sony from time to time.

 
1.14
“PSP format Software” means Publisher's object code software, which includes
Licensed Developer Software and any software (whether in object code or source
code form) which is provided by SCEE and intended to be combined with Licensed
Developer Software for execution on PSP and has the ability to communicate with
the software resident in PSP.

 
1.15
“Sony Materials” means any hardware, data, object code, source code,
documentation (or any part(s) of any of the foregoing) and related peripheral
items provided to the Licensed Developer of any PSP format Software pursuant to
the LDAP applicable for such PSP format Software.

 
1.16
“Confidential Information of Sony” means the content and/or substance of this
Agreement (including the Schedules hereto and the Specifications) and any and
all confidential and/or proprietary information, documents and related materials
of whatever nature (including, without limitation, all information made
available to Publisher on www.publisher.scee.net or other Sony websites or
otherwise and all processes, hardware, software, inventions, trade secrets,
ideas, designs, research, know-how, business methods, production plans and
marketing plans) concerning PSP and related products, developed or owned by,
licensed to or under the control of Sony and, without limitation, information
otherwise related to Sony's technology, know-how, products, potential products,
research projects, trials, promotional advertising and marketing plans,
schedules and budgets, licensing terms and pricing, customer lists and details,
commercial relationships or negotiations, services, financial models and other
business information, whether relating to PSP or otherwise including relating to
Sony’s “PlayStation” and “PlayStation 2” predecessor video and computer
entertainment system(s), disclosed by whatever means, whether directly or
indirectly, by or on behalf of Sony to Publisher at any time, whether disclosed
orally, in writing or in machine-readable or other form, or otherwise discovered
by Publisher (or any parent company, subsidiary or affiliate of Publisher) as a
result of any information or materials provided (whether directly or indirectly)
by or on behalf of Sony to Publisher (or any parent company, subsidiary or
affiliate of Publisher).

 
1.17
“UMD” means Universal Media Disc, a proprietary disc format developed by or on
behalf of Sony.

 
1.18
“Third Party Intellectual Property Rights” means all worldwide current and
future rights in or in relation to any patents, inventions, designs, copyrights,
rights in databases, trademarks, service marks, trade names (including any
goodwill associated with any trademarks or names), semiconductor topography
rights, trade secret rights, technical information and know-how, rights in the
nature of unfair competition rights and rights to sue for passing off and all
other proprietary or intellectual property rights (and the equivalents of each
of the foregoing under the laws of any jurisdiction) of any third party other
than Publisher or Sony (including, without limitation, all registrations,
applications to register and rights to apply for registrations of the same) for
their full term including all renewals and extensions thereof.

 
1.19
“Term” means, the period from the date hereof to 31 March 2011, and continuing
thereafter unless and until terminated by not less than 1 (one) month's notice
on either side given to expire on such date or any subsequent 31 March.


Page 3

--------------------------------------------------------------------------------


 
1.20
“CNDA (PSP)” means the Confidentiality & Non-Disclosure (or similar) Agreement
between Publisher and SCEE or an Affiliate of SCEE relating to PSP and to
Confidential Information of Sony and/or of Publisher thereunder.

 
1.21
“Confidential Information of Publisher” means any and all confidential and/or
proprietary information, documents and related materials of whatever nature
(including, without limitation, all processes, hardware, software, inventions,
trade secrets, ideas, designs, research, know-how, business methods, production
plans and marketing plans) concerning PSP format Software developed or owned by,
licensed to or under the control of Publisher and, without limitation,
information otherwise related to Publisher's technology, know-how, products,
potential products, research projects, trials, promotional advertising and
marketing plans, schedules and budgets, licensing terms and pricing, customer
lists and details, commercial relationships or negotiations, services, financial
models and other business information, whether relating to PSP format Software
or otherwise, disclosed by whatever means, whether directly or indirectly, by or
on behalf of Publisher to SCEE at any time, whether disclosed orally, in writing
or in machine-readable or other form, or otherwise discovered by SCEE as a
result of any information or materials provided (whether directly or indirectly)
by or on behalf of Publisher to SCEE, which information is designated by
Publisher as, or becomes known to SCEE under circumstances indicating that such
information is, confidential or proprietary.

 
2.
Grant of Licence

 
2.1
SCEE hereby grants to Publisher, and Publisher hereby accepts, within the
Licensed Territory only and under the Sony Intellectual Property Rights, a
non-exclusive non-transferable licence, without the right to sub-license (except
as specifically provided herein), to publish Licensed Products in such genres or
categories as SCEE shall from time to time designate in the Specifications, and
the right and obligation to use the Licensed Trademarks, in the form and manner
prescribed in the Specifications, strictly, only and directly in connection with
such publication.

 
2.2
For these purposes, to "publish" shall mean any or all of the following: (i)
produce Advertising Materials and Printed Materials; (ii) to issue to SCEE
purchase orders for Manufactured Materials as prescribed in Clause 6; (iii) to
market and advertise Licensed Products; (iv) to distribute and sell Licensed
Products (and to authorise others so to do); and (iv) to sub-license to end
users the right to use Licensed Products for non-commercial purposes only and
not for public performance.

 
3.
Limitations

 
3.1
Publisher shall publish Licensed Products only if based on Licensed Developer
Software developed by a Licensed Developer strictly in accordance with all the
terms and conditions of such Licensed Developer's LDAP and shall not, subject to
Article 6, publish or attempt to publish any other software whatsoever intended
for or capable of execution on PSP. The onus of evidencing that each Licensed
Product satisfies the foregoing criteria shall rest on Publisher and SCEE
reserves the right to require Publisher to furnish evidence satisfactory to SCEE
that the foregoing criteria are satisfied.

 

3.2
Publisher shall not publish PSP format Software or Licensed Products outside the
Licensed Territory unless and until Publisher shall be authorised and licensed
so to do pursuant to a current licence agreement with the applicable Affiliate
of SCEE. Further, Publisher shall not sub-publish PSP format Software or
Licensed Products through a third party either within or outside the Licensed
Territory unless and until such sub-publisher shall be authorised and licensed
so to do either pursuant to a current PSP Licensed Publisher Agreement with SCEE
or a current PSP licence agreement with the applicable Affiliate of SCEE.

 
Page 4

--------------------------------------------------------------------------------


 
3.3
The licence granted in this Agreement extends only to the publication,
marketing, distribution and sale of Licensed Products in such formats as may be
designated by SCEE. Without limiting the generality of the foregoing and except
as otherwise provided herein, Publisher and, if applicable, its sub-publishers
shall at all times and in all territories be strictly prohibited from
undertaking or authorising the distribution or transmission of PSP format
Software or Licensed Products through electronic means or any other means now
known or hereafter devised, including without limitation, via wireless, cable,
fiber optic means, telephone lines, microwave and/or radio waves, or over a
network of interconnected computers or other devices. Notwithstanding this
limitation, Publisher may (i) authorise the sharing of insubstantial parts of
PSP format Software between PSPs (so called “game sharing”) and ad hoc playing
of a PSP format Software game between PSPs and, in each case by the use of the
wireless features of the PSP and not via the internet or other publicly
available network; (ii) undertake or authorise the distribution or transmission
of PSP format Software, or user-contributed content for use with PSP format
Software, over the internet or other publicly available network, and the playing
of PSP format Software games between players via the internet or other publicly
available network strictly for non-commercial purposes (so that no rights are
granted under this Agreement where Publisher receives any direct or indirect
income from such downloads or services including, without limitation, one-off
payments, subscriptions, revenue sharing, advertising revenue or a combination
of all or any of the same); and (iii) electronically transmit PSP format
Software from site to site, or from machine to machine over a computer network,
for the sole purpose of facilitating development; provided that no right of
retransmission shall attach to any such transmission, and provided further that
Publisher shall use reasonable security measures customary within the high
technology industry to reduce the risk of unauthorized interception or
retransmission of such transmissions.

 
3.4
Subject only to Article 6, Publisher and, if applicable, its sub-publishers
shall at all times be strictly prohibited from disassembling or decompiling
software, peeling semiconductor components or otherwise reverse engineering or
attempting to reverse engineer or derive source code or create derivative works
from PSP format Software, from permitting or encouraging any third party so to
do, and from acquiring or using any materials from any third party who does so.
Publisher shall in all cases be primarily liable for the payment of Platform
Charge to the applicable authorised manufacturing facility licensed by SCEE in
accordance with Clause 7 hereof in respect of any product published by
Publisher, or, if applicable, any of its sub-publishers, which utilizes Sony
Materials and/or Sony Intellectual Property Rights and/or, subject to Council
Directive 91/250/EEC, Confidential Information of Sony. The onus of evidencing
that any such product is not so published shall rest on Publisher and SCEE
reserves the right to require Publisher to furnish evidence satisfactory to SCEE
that the applicable of the foregoing criteria are satisfied.

 
3.5
Publisher shall inform all such sub-publishers of the obligations imposed by
this Agreement and shall obtain their commitment to abide by the same.

 
3.6
Publisher acknowledges and agrees that: (i) no rights are granted under this
Agreement in respect of non-game products or products which contain significant
elements of, or are a hybrid with, audio or video profile products for UMDs;
(ii) no Licensed Product shall, except as specifically authorised in advance
writing by SCEE in each case, incorporate (in whole or in part) more than 1
(one) game product; and (iii) it may publish, market, distribute, sell or
otherwise dispose of Licensed Products only on a standalone basis, and may not
do the same in conjunction or bundled with any other goods, products or services
except as specifically authorised in advance in writing by SCEE in each case.



Page 5

--------------------------------------------------------------------------------


 
3.7
Any breach of the provisions of this Clause 3 shall be a material breach of this
Agreement not capable of remedy.

 

4.
Reservations

 
4.1
This Agreement does not grant any right or licence, under any Sony Intellectual
Property Rights or otherwise, except as expressly provided herein, and no other
right or licence is to be implied by or inferred from any provision of this
Agreement or the conduct of the parties hereunder. Subject only to the rights of
Publisher under this Agreement, all right, title and interest in and to the Sony
Materials and the Sony Intellectual Property Rights are and shall be the
exclusive property of Sony, and Publisher shall not make use of, or do or cause
to be done any act or thing contesting or in any way impairing or tending to
impair any of Sony's right, title or interest in or to, any of the Sony
Materials, Sony Intellectual Property Rights and PSP except as authorised by and
in compliance with the provisions of this Agreement or as may otherwise
expressly be authorised in writing by Sony; provided however that the foregoing
shall not be taken to preclude Publisher from challenging the validity of any
Sony Intellectual Property Rights. No right, licence or privilege has been
granted to Publisher hereunder concerning the development of any collateral
product or other use or purpose of any kind whatsoever which displays or depicts
any of the Licensed Trademarks. No promotional or novelty items or premium
products (including, by way of illustration but without limitation, T-shirts,
posters, stickers, etc) displaying or depicting any of the Licensed Trademarks
shall be developed, manufactured, marketed, sold and/or distributed by, with the
authority of or on behalf of, Publisher without the prior written consent and
authorization of SCEE in each case.

 
4.2
The Licensed Trademarks and the goodwill associated therewith are and shall be
the exclusive property of Sony. Nothing herein shall give Publisher any right,
title or interest in or to any of the Licensed Trademarks, other than the
non-exclusive licence and privilege to display and use the Licensed Trademarks
solely in accordance with the provisions of this Agreement. Publisher shall not
do or cause to be done any act or thing contesting or in any way impairing or
tending to impair any of Sony's right, title or interest in or to any of the
Licensed Trademarks, nor shall Publisher register or apply to register any
trademark in its own name or in the name of any other person or entity, or
obtain or seek to obtain rights to employ internet domain name(s) or
address(es), which is or are similar to or is or are likely to be confused with
any of the Licensed Trademarks; provided however that the foregoing shall not be
taken to preclude Publisher from challenging the validity of any Licensed
Trademarks.

 

4.3
Publisher or Licensed Developer (as applicable) retains all right, title and
interest in and to Licensed Developer Software, including Licensed Developer's
intellectual property rights therein and any names or other designations used as
titles therefor, and nothing in this Agreement shall be construed to restrict
the right of Licensed Developer to develop and/or the right of Publisher to
publish products incorporating Licensed Developer Software alone (which do not
contain or rely on Sony Materials and/or Sony Intellectual Property Rights
and/or, subject to Council Directive 91/250/EEC, Confidential Information of
Sony), and/or under such names or other designations, for any hardware platform
or service other than PSP.


Page 6

--------------------------------------------------------------------------------


 
4.4
Subject to the proviso to Clauses 4.1 and 4.2 above, Publisher shall, at the
expense of SCEE, take all such steps as SCEE may reasonably require, including
the execution of licences and obtaining registrations, to assist SCEE in
maintaining the validity and enforceability of Sony Intellectual Property
Rights.

 
4.5
Without prejudice to Clause 11, Publisher or SCEE (as applicable) shall promptly
and fully notify the other in writing in the event that it discovers or
otherwise becomes aware of any actual, threatened or suspected infringement of,
or challenge to, any of the intellectual  property or trademark rights of the
other embodied in any of the Licensed Products, and of any claim of infringement
or alleged infringement by the other of any Third Party Intellectual Property
Rights, and shall at the request and expense of the other do all such things as
may reasonably be required to assist the other in taking or resisting any
proceedings in relation to any such infringement or claim. 

 
5.
Quality Standards

 
5.1
Each Licensed Product, including without limitation the title and content
thereof, and/or Publisher's use of any of the Licensed Trademarks, shall be
required to conform to the Specifications. Testing or verification for
conformity to the Specifications shall be conducted by SCEE or, at Publisher’s
election, by an independent external testing service (if and when such service
becomes available).

 
5.2
Publisher shall submit for testing for conformity to the Specifications such
information and materials relating to the PSP format Software for each Licensed
Product as shall be specified in the Specifications. Such Specifications shall
be comparable with the specifications applied by Sony with respect to its own
PSP format software products. SCEE acknowledges and agrees that such
Specifications shall be of prospective application only and shall not be applied
to any inventory units of the Licensed Products manufactured prior to, or in the
active process of manufacture at the date of, the promulgation thereof by SCEE.

 
5.3
For each Licensed Product, Publisher shall be responsible, at Publisher's
expense, for the origination of all Printed Materials, and for the manufacture
and delivery to the manufacturer of such Licensed Product of all Printed
Materials other than those to be set forth on the Licensed Product itself, all
of which Printed Materials shall conform in all material respects to the
Specifications. The Specifications referred to above shall be comparable with
the specifications applied by Sony with respect to its own PSP format software
products. SCEE acknowledges and agrees that such Specifications shall be of
prospective application only and shall not be applied to any inventory units of
the Licensed Products manufactured prior to, or in the active process of
manufacture at the date of, the promulgation thereof. All materials to be
submitted pursuant to this Clause 5.3 shall be delivered by such means and in
such form as shall be prescribed in the Specifications and at Publisher's sole
risk and expense. Publisher undertakes that the quality of such Printed
Materials shall be of the same quality as that associated with high quality
consumer products.

 

5.4
SCEE (or, where applicable, an independent external testing service as
aforesaid) will test or verify for conformity to the Specifications (as the case
may be) all materials submitted by Publisher pursuant to Clause 5.2 and Clause
5.3. Where such testing or verification is conducted by SCEE, SCEE shall advise
Publisher of the results of such testing or verification within the applicable
of the timeframes specified in the Specifications. Where such testing or
verification is conducted by such independent external testing service, such
service shall advise Publisher of the results of such testing or verification
within timeframes agreed between such service and Publisher (and SCEE shall have
no responsibility or liability whatsoever arising from a failure by such service
to meet such timeframes). If any of such materials (or any element(s) thereof)
fail to conform to the Specifications, SCEE (or, where applicable, such
independent external testing service) shall specify the reasons for such failure
and state what revisions are required. After making the required revisions,
Publisher may resubmit such materials in such revised form for re-testing or
re-verification by SCEE (or, where applicable, such independent external testing
service). The procedures described in this Clause 5.4 shall if necessary be
repeated until all such materials for each Licensed Product shall expressly have
been certified as conforming to the Specifications, such certification to be
validly given only if in writing and signed by the duly authorized
representative(s) of SCEE as specified in the Specifications (or, where
applicable, by the duly authorised representative(s) of such independent
external testing service). SCEE shall have no liability to Publisher for the
accuracy or content (including translations and localizations) of Printed
Materials (except only items required to be included in accordance with the
Specifications) or in respect of costs incurred or irrevocably committed by
Publisher as a result of any failure to conform to Specifications (even where
certified for conformity) or in relation to, or to the use of, Printed Materials
which shall not have been given a certificate of conformity by SCEE (or, where
applicable, by such independent external testing service). No production units
of any Licensed Product shall be manufactured, marketed, distributed or sold by,
with the authority of or on behalf of, Publisher unless and until such a
certificate of conformity of such Licensed Product shall first have been given
by SCEE (or, where applicable, by such independent external testing service). No
certificate of conformity from SCEE (or, where applicable, from such independent
external testing service) of any element of the materials so submitted or
resubmitted shall be deemed a certificate of conformity of any other element of
such materials, nor shall any such certificate of conformity be deemed to
constitute a waiver of any of SCEE's rights under this Agreement.

 
Page 7

--------------------------------------------------------------------------------


 
The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding by SCEE of non-conformity to the Specifications as
an alternate to making required revisions and resubmissions as above, or in the
event that Publisher wishes to contest the outcome of SCEE’s product assessment
process in relation to any specific product, Publisher may have recourse to the
appeals process specified in the Specifications.
 
5.5
Publisher shall not change in any material respect any of the materials for
which a certificate of conformity shall have been given by SCEE (or, where
applicable, by an independent external testing service) pursuant to Clause 5.4
(or, if applicable, pursuant to Clause 5.6) (or, alternately, which shall have
been held to conform to the Specifications following recourse by Publisher to
the appeals process specified in the Specifications). If any of the Licensed
Products and/or related materials published by, with the authority of or on
behalf of, Publisher fail to conform to the Specifications and the materials for
which SCEE (or, where applicable, such independent external testing service)
shall from time to time have given a certificate of conformity, then the
provisions of Clause 14.2 shall apply.

 
5.6
SCEE reserves the right to require that pre-production samples of all
Advertising Materials shall be submitted by Publisher to SCEE or, at Publisher’s
election, to an independent external testing service (if and when such service
becomes available), free of charge and in accordance with the procedure
specified in the Specifications, for verification for conformity to the
Specifications (including specifically, but without limitation, in relation to
the usage of any of the Licensed Trademarks), prior to any actual production,
use or distribution of any such items by, with the authority or on behalf of,
Publisher. No such proposed Advertising Materials shall be produced, used or
distributed directly or indirectly by Publisher without first obtaining a
certificate of conformity to the Specifications. Where such verification is
conducted by SCEE, SCEE shall advise Publisher of the results of such
verification within the applicable of the timeframes specified in the
Specifications. Where such verification is conducted by such independent
external testing service, such service shall advise Publisher of the results of
such verification within timeframes agreed between such service and Publisher
(and SCEE shall have no responsibility or liability whatsoever arising from a
failure by such service to meet such timeframes). If any such Advertising
Materials (or any element(s) thereof) fail to conform to the Specifications,
SCEE (or, where applicable, such independent external testing service) shall
specify the reasons for such failure and state what revisions are required.
After making the required revisions, Publisher may resubmit such materials in
such revised form for re-verification by SCEE (or, where applicable, by such
independent external testing service). The procedures described in this Clause
5.6 shall if necessary be repeated until all such Advertising Materials for each
Licensed Product shall expressly have been certified as conforming to the
Specifications, such certification to be validly given only if in writing and
signed by the duly authorised representative(s) of SCEE as specified in the
Specifications (or, where applicable, by the duly authorised representative(s)
of such independent external testing service). SCEE shall have no liability to
Publisher in respect of costs incurred or irrevocably committed by Publisher in
relation to, or to the use of, Advertising Materials which shall not have been
given a certificate of conformity by SCEE (or, where applicable, by such
independent external testing service). No certificate of conformity from SCEE
(or, where applicable, from such independent external testing service) of any
element of Advertising Materials so submitted or resubmitted shall be deemed a
certificate of conformity of any other element of such Advertising Materials,
nor shall any such certificate of conformity be deemed to constitute a waiver of
any of SCEE's rights under this Agreement.

 
Page 8

--------------------------------------------------------------------------------


 
The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding of non-conformity to the Specifications by SCEE, and
as an alternate to making required revisions and resubmissions as above,
Publisher may have recourse to the appeals process specified in the
Specifications.
 
Subject in each instance to the prior written consent of SCEE, Publisher may use
such textual and/or pictorial advertising matter (if any) as may be created by,
with the authority or on behalf of, Sony pertaining to the Sony Materials and/or
to the Licensed Trademarks on such Advertising Materials as may, in Publisher's
judgment, promote the sale of Licensed Products within the Licensed Territory.
Sony shall have the right to use Licensed Products and/or other materials
relating to Publisher's PSP format Software games in any advertising or
promotion for PSP at Sony's expense, subject to giving Publisher reasonable
prior notice of such advertisement or promotion. Sony shall confer with
Publisher regarding the text of any such advertisement.
 
5.7
No Licensed Product may be published in any country of the Licensed Territory
unless the Licensed Product itself and associated Printed Materials bear a
consumer advisory age rating either: (i) as required by local law; or (ii) where
no such local law obtains, as prescribed under the Pan European Games
Information age rating system (“PEGI”) promulgated by the Interactive Software
Federation of Europe. Each such rating shall be displayed as prescribed by local
law or under PEGI as the case may be. Publisher shall also conform to local law
or to the requirements of PEGI as the case may be in relation to the display of
consumer advisory age ratings in Advertising Materials. No Licensed Product, nor
any Printed Materials or Advertising Materials, may bear more than one consumer
advisory age rating.

 
Page 9

--------------------------------------------------------------------------------


 

6.
Manufacture of Licensed Products & Associated Materials

 
6.1
Subject only to Article 6, Publisher acknowledges and agrees that it shall
purchase Manufactured Materials only from an authorised manufacturing facility
licensed by SCEE. SCEE shall have the right, but no obligation, to subcontract
the whole or any part or phase of the production of any or all of the
Manufactured Materials or any part(s) thereof.

 
6.2
Promptly following the giving by SCEE (or, where applicable, by an independent
external testing service as aforesaid) of a certificate of conformity to the
Specifications (or, alternately, a holding of conformity to the Specifications
following recourse by Publisher to the appeals process specified in the
Specifications) for each Licensed Product pursuant to Clause 5.4, SCEE shall
create (from one of the copies of the finally tested version of the PSP format
Software as submitted by Publisher pursuant to Clause 5.2) an encrypted copy of
such PSP format Software for transmission to the authorised manufacturing
facility licensed by SCEE for the creation of the master UMD Disc ("Master UMD
Disc") from which all other copies of the Licensed Product are to be replicated
in compliance with the Specifications effective at the time of replication.
Where such certificate of conformity shall have been given by such an
independent external testing service, then the copy of the finally tested
version of the PSP format Software as submitted by Publisher pursuant to Clause
5.2 from which the Master UMD Disc is to be created shall be furnished to SCEE
by such service. Publisher will retain duplicates of all such PSP format
Software. SCEE shall not be liable for loss of or damage to any copies of the
PSP format Software furnished to SCEE hereunder. There will be no technology
exchange between Sony and Publisher under this Agreement. The encryption and
mastering process being of a proprietary and commercially confidential nature,
neither SCEE nor any manufacturing subcontractor of SCEE will under any
circumstances release any Master UMD Discs or other in-process materials to
Publisher. All such physical materials shall be and remain the sole property of
Sony.

 
6.3
Publisher shall be solely responsible for the delivery, direct to an authorised
manufacturing facility licensed by SCEE and in accordance with Clause 6.4, of
110% (one hundred and ten percent) of the number of sets of the Printed
Materials (other than those set forth on the applicable Licensed Product itself)
required to fulfill Publisher's purchase order for Manufactured Materials of
each PSP format Software game, which Printed Materials shall be in strict
compliance with the Specifications. SCEE shall, at Publisher's request, give
Publisher all reasonable assistance in arranging the manufacture of Printed
Materials to be used in conjunction with Licensed Products not manufactured in
reliance on Article 6 through SCEE's authorised manufacturing facility (if a
Sony company), but SCEE shall have no responsibility with respect to pricing,
delivery or any other related matter whatsoever in connection with such
manufacture.

 
6.4
Subject to the giving by SCEE of a certificate of conformity to the
Specifications (or, alternately, a holding of conformity following recourse by
Publisher to the appeals process specified in the Specifications) for the
applicable PSP format Software and Printed Materials pursuant to Clause 5, and
to the delivery to an authorised manufacturing facility licensed by SCEE of the
materials to be delivered under Clause 6.3, the applicable authorised
manufacturing facility licensed by SCEE will, at Publisher's expense and as
applicable, manufacture, assemble, package and deliver the Manufactured
Materials and the Printed Materials in accordance with the terms and conditions
set forth in this Clause 6 and such other conditions as Publisher and the
applicable authorised manufacturing facility may agree. The delivery of the
materials specified in Clause 6.3 shall be made in accordance with the timetable
for such delivery specified in the Specifications.

 
Page 10

--------------------------------------------------------------------------------


 
6.5
Publisher shall issue to the applicable authorised manufacturing facility
licensed by SCEE purchase order(s) via SCEE’s Electronic Order System (or
otherwise as specified by SCEE from time to time) in accordance with, and in
compliance with the timetable specified in, the Specifications. No such order
shall be issued unless and until all necessary certificates of conformity shall
have been given (or, alternately, there shall have been a holding of conformity
following recourse by Publisher to the appeals process specified in the
Specifications) pursuant to Clause 5. Each such order shall reference Publisher
authorization number and purchase order reference number, specify quantities of
Licensed Products by title by pack sku (in multiples of the minimum box shipment
advised from time to time by the authorised manufacturing facility licensed by
SCEE), state requested ex-factory delivery date and all packaging information
together with such other information as SCEE shall reasonably require and shall
be for not less than the applicable minimum order quantity as specified from
time to time by SCEE or the applicable authorised manufacturing facility
licensed by SCEE. All such purchase orders shall be subject to acceptance by the
applicable authorised manufacturing facility licensed by SCEE (and approval by
SCEE), which acceptance will be advised to Publisher not more than 3 (three)
working days following delivery in accordance with Clause 6.4 of the materials
required to be delivered under Clauses 6.2 and 6.3. The applicable authorised
manufacturing facility shall use all reasonable endeavours, subject to available
manufacturing capacity, to fulfill Publisher's purchase orders by Publisher's
requested ex-factory delivery date but does not in any event guarantee so to do.
Publisher shall have no right to cancel or reschedule any purchase order or
reorder (or any portion thereof) for any Licensed Product unless the parties
shall first have reached mutual agreement as to Publisher's financial liability
with respect to any desired cancellation or rescheduling of any such purchase
order or reorder (or any portion thereof).

 
6.6
Subject only to the provisions of Clause 6.3 in relation to Printed Materials,
neither SCEE nor any authorised manufacturing facility licensed by SCEE shall be
under any obligation to store finished units of Manufactured Materials or of
associated Printed Materials beyond the actual ex-factory delivery date thereof.
Delivery of Manufactured Materials shall be made ex-factory the applicable
authorised manufacturing facility licensed by SCEE in the Licensed Territory.
All risk of loss or damage in transit to any and all Manufactured Materials
manufactured pursuant to Publisher's orders shall pass to Publisher forthwith
upon first handling by Publisher's carrier.

 
6.7
Publisher must advise the applicable authorised manufacturing facility in
writing where any finished units of such Manufactured Materials fail to conform
to the Specifications and/or any description(s) contained in this Agreement.
Publisher and the applicable authorised manufacturing facility shall agree the
terms, if any, for any rejection, rectification or remedy with respect to such
units.

 
6.8
In no circumstances shall SCEE or its authorised manufacturing facility treat
any of Publisher’s Licensed Products in any way more or less favorably, in terms
of production turnaround times or otherwise, than the Licensed Products of any
other Licensed Publisher of SCEE or than PSP format software games published by
SCEE itself.

 
7.
Platform Charge

 
7.1
The all-in Platform Charge for finished units of Manufactured Materials in
respect of which the applicable authorised manufacturing facility licensed by
SCEE accepts Publisher's purchase order in accordance with Clause 6.5 shall be
as specified in Schedule 2 (but subject to adjustment as therein provided) and
shall be paid to the applicable authorised manufacturing facility licensed by
SCEE. The all-in Platform Charge reflects monies due to SCEE in respect of each
unit manufactured and the raw materials costs and production services provided
by the applicable manufacturing facility licensed by SCEE for each such unit.
Such Platform Charge shall be subject to change by SCEE at any time upon
reasonable notice to Publisher and SCEE shall advise Publisher of such changes;
provided, however, that such Platform Charge shall not be changed with respect
to any units of Manufactured Materials which are the subject of an effective
purchase order or reorder but which have not yet been delivered by the
applicable authorised manufacturing facility licensed by SCEE. Such Platform
Charge for finished units of Manufactured Materials is exclusive of any
value-added or similar sales tax, customs and excise duties and other similar
taxes or duties, which the applicable authorised manufacturing facility licensed
by SCEE may be required to collect or pay as a consequence of the sale or
delivery of finished units of Manufactured Materials. Publisher shall be solely
responsible for the payment or reimbursement of any such taxes or duties, and
other such charges or assessments applicable to the sale and/or purchase of
finished units of Manufactured Materials.

 
Page 11

--------------------------------------------------------------------------------


 
The Platform Charge for products developed utilizing Sony Materials and/or Sony
Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC,
Confidential Information of Sony, but manufactured in reliance on Article 6,
shall be the otherwise applicable Platform Charge less only such sum as
represents from time to time the costs of raw materials and for production
services (including for utilisation of Sony’s proprietary Disc Mastering
technology) for the products concerned which would otherwise have been deducted
from SCEE’s receipts from its authorised manufacturing facility (“the Article 6
Platform Charge”). If Publisher has products so manufactured in reliance on
Article 6, then Publisher shall furnish SCEE, within 28 (twenty eight) days
following the close of each calendar month: (i) a written reporting of the
number of inventory units (by product title) of products so manufactured during
such calendar month; (ii) an external auditor’s certificate (or similar
independent certificate reasonably acceptable to SCEE) confirming the
completeness and accuracy of such reporting; (iii) Publisher’s remittance for
the Article 6 Platform Charge multiplied by the number of inventory units
reflected in such reporting. Any failure fully and promptly to comply with the
foregoing reporting and payment obligations shall constitute a breach of this
Agreement not capable of remedy, entitling SCEE forthwith to terminate the Term
pursuant to Clause 13.1(i); and upon termination by SCEE for such cause, the
provisions of Clause 14.2 shall come into effect.
 
SCEE shall upon reasonable written request provide Publisher with details of the
aforementioned costs of raw materials and production services if Publisher has
legitimately exercised its rights under Article 6 or genuinely intends to
exercise and rely upon such rights. However, SCEE reserves the right to require
Publisher to execute a separate Non-Disclosure Agreement before making such
information available.
 
7.2
No costs incurred in the development, manufacture, marketing, sale and/or
distribution of Licensed Products and/or associated materials shall be deducted
from any Platform Charge payable to the applicable authorised manufacturing
facility licensed by SCEE hereunder. Similarly, there shall be no deduction from
the Platform Charge otherwise payable to the applicable authorised manufacturing
facility licensed by SCEE hereunder as a result of any uncollectable accounts
owed to Publisher, or for any credits, discounts, allowances or returns which
Publisher may credit or otherwise grant to any third party customer in respect
of any units of Licensed Products and/or associated materials, or for any taxes,
fees, assessments, or expenses of any kind which may be incurred by Publisher in
connection with its sale and/or distribution of any units of Licensed Products
and/or associated materials, and/or arising with respect to the payment of
Platform Charge hereunder. Publisher shall furnish to the applicable authorised
manufacturing facility licensed by SCEE official tax receipts or other such
documentary evidence issued by the applicable tax authorities sufficient to
substantiate the fact of the deduction of any withholding taxes and/or other
such assessments which may be imposed by any governmental authority with respect
to such payments of Platform Charge hereunder and the amount of each such
deduction.

 
Page 12

--------------------------------------------------------------------------------


 
7.3
Publisher shall effect payment for the Platform Charge specified in Clause 7.1
for the finished units of Manufactured Materials the subject matter of each
purchase order issued pursuant to Clause 6.5 in accordance with the
Specifications. SCEE hereby confirms that in respect of each purchase order, the
applicable authorised manufacturing facility licensed by SCEE is entitled to
collect on behalf of SCEE the proportion of the Platform Charge due to SCEE
after deduction of the cost of raw materials and production services in respect
of Manufactured Materials. Each delivery of Manufactured Materials to Publisher
shall constitute a separate sale obligating Publisher to pay therefor, whether
said delivery be whole or partial fulfillment of any order. No claim for credit
due to shortage of Manufactured Materials as delivered to carrier will be
allowed unless it is made within 4 (four) working days from the date of receipt
at Publisher's receiving destination. Title to Manufactured Materials the
subject of each such purchase order shall pass to Publisher only upon payment in
full of the Platform Charge due in respect thereof. The receipt and deposit by
SCEE of monies in accordance with this Agreement shall be without prejudice to
any rights or remedies of SCEE and shall not restrict or prevent SCEE from
thereafter successfully challenging the basis for calculation and/or the
accuracy of such payment.

 
SCEE reserves the right, upon reasonable notice to Publisher, to require that
such payments due to SCEE shall be made to such other Sony entity as SCEE may
designate from time to time.
 
7.4
SCEE may, subject to reasonable prior notice to Publisher vary the payment
process set out in this Clause 7, including but not limited to changing the
recipient of the Platform Charge in respect of Manufactured Materials.

 
8.
Marketing & Distribution

 
Publisher shall, at no expense to SCEE, diligently market, distribute and sell
Licensed Products throughout (but only in) the Licensed Territory, and shall use
all reasonable efforts consistent with its best business judgment to stimulate
demand therefore in the Licensed Territory and to supply any resulting demand.
Publisher shall not market, distribute or sell Licensed Products outside the
Licensed Territory or to any person, firm, corporation or entity having its
place of business, or to any purchasing agency located, outside the Licensed
Territory. Publisher shall use all reasonable efforts consistent with its best
business judgment to protect Licensed Products from and against illegal
reproduction and/or copying by end users or by any other persons or entities.
Such methods of protection may include, without limitation, markings or insignia
providing identification of authenticity and packaging seals as may be specified
in the Specifications. SCEE shall be entitled, at SCEE's sole cost and expense,
to manufacture or have manufactured up to 200 (two hundred) additional units of
Manufactured Materials (or such greater number of additional units as shall be
agreed by Publisher, such agreement not unreasonably to be withheld or delayed)
for each PSP format Software game (and to purchase from Publisher, at a price
equal to the actual cost thereof to Publisher, a corresponding number of units
of Printed Materials for each such PSP format Software game), for the purposes
of or in connection with the marketing and promotion of PSP; provided however
that SCEE shall not directly or indirectly resell any such units of Manufactured
Materials (and, if applicable, of Printed Materials) within the Licensed
Territory without Publisher's prior written consent. Further, SCEE shall be
entitled to utilize Publisher's name and/or logo and the audio-visual content
of, and/or the Printed Materials for, PSP format Software games (not to exclude
the likenesses of any recognizable talent) for the purposes of or in connection
with such marketing and promotion.
 
Page 13

--------------------------------------------------------------------------------


 
9.
Confidentiality

 
9.1
All the terms and provisions of the CNDA(PSP) shall apply to Confidential
Information of Sony and, if and to the extent applicable, Confidential
Information of Publisher.

 
9.2
Where Confidential Information of Publisher is not protected by the CNDA(PSP),
SCEE shall hold the same in confidence and shall take all reasonable steps
necessary to preserve such confidentiality. Except as may expressly be
authorised by Publisher, SCEE shall not at any time, directly or indirectly: (i)
disclose any Confidential Information of Publisher to any person other than a
Sony employee who needs to know or have access to such information for the
purposes of this Agreement, and only to the extent necessary for such purposes;
(ii) except for the purposes of this Agreement, duplicate or use the
Confidential Information of Publisher for any other purpose whatsoever; or (iii)
remove any copyright notice, trademark notice and/or other proprietary legend
set forth on or contained within any of the Confidential Information of
Publisher.

 
9.3
The provisions of Clause 9.2 hereof shall not apply to any Confidential
Information of Publisher which: (i) has become part of information in the public
domain through no fault of SCEE; (ii) was known to SCEE prior to the disclosure
thereof by Publisher; (iii) properly comes into the possession of SCEE from a
third party which is not under any obligation to maintain the confidentiality of
such information. SCEE may disclose Confidential Information of Publisher
pursuant to a judicial or governmental order provided that SCEE promptly advises
Publisher in writing prior to any such disclosure so that Publisher may seek
other legal remedies to maintain the confidentiality of such Confidential
Information of Publisher, and SCEE shall comply with any applicable protective
order or equivalent.

 
9.4
Unless and until a public announcement regarding this Agreement shall have been
made by Sony (or SCEE shall otherwise have agreed in writing), the fact that the
parties have entered into this Agreement shall be Confidential Information of
Sony and shall be treated in all respects accordingly. The content of, and the
timing and method of the making of, any such public announcement shall be
determined by SCEE in its best business judgment. However, SCEE will give
reasonable consideration to any notice from Publisher requesting that no such
public announcement be made at or prior to a particular time or at all.

 
10.
Warranties

 
10.1
SCEE represents and warrants solely for the benefit of Publisher that SCEE has
the right, power and authority to enter into, and fully to perform its
obligations under, this Agreement.

 

10.2
SCEE warrants that units of the UMDs comprising Licensed Products manufactured
by the authorised manufacturing facility licensed by SCEE for Publisher pursuant
to Clause 6 hereof shall be free from defects in materials and workmanship under
normal use and service at time of delivery in accordance with Clause 6.6. The
sole obligation of SCEE under this warranty shall be, for a period of 90
(ninety) days from the date of delivery of such UMDs in accordance with Clause
6.6, at SCEE's election, either (i) to replace such defective UMDs or (ii) to
issue credit for, or to refund to Publisher the Platform Charge of such
defective UMDs and to reimburse Publisher its reasonable return shipping costs.
Such warranty is the only warranty applicable to Licensed Products manufactured
by the authorised manufacturing facility licensed by SCEE for Publisher pursuant
to Clause 6. This warranty shall not apply to damage resulting from accident,
fair wear and tear, willful damage, alteration, negligence, abnormal conditions
of use, failure to follow directions for use (whether given in instruction
manuals or otherwise howsoever) or misuse of Licensed Products, or to UMDs
comprising less than 1% (one percent) [or, if greater, 100 (one hundred) units]
in the aggregate of the total number of Licensed Products manufactured by the
authorised manufacturing facility licensed by SCEE for Publisher per purchase
order of any PSP format Software game. If, during such 90 (ninety) day period,
defects appear as aforesaid, Publisher shall notify SCEE and, upon request by
SCEE (but not otherwise), return such defective UMDs, with a written description
of the defect claimed, to such location as SCEE shall designate. SCEE shall not
accept for replacement, credit or refund as aforesaid any Licensed Products
except factory defective UMDs (i.e. UMDS that are not free from defects in
materials and workmanship under normal use and service). All returns of
defective UMDs shall be subject to prior written authorization by SCEE, not
unreasonably to be withheld. If no defect exists or the defect is not such as to
be covered under the above warranty, Publisher shall reimburse SCEE for expenses
incurred in processing and analyzing the UMDs.

 
Page 14

--------------------------------------------------------------------------------


 
10.3
Publisher represents, warrants, covenants and agrees that: (i) Publisher has the
right, power and authority to enter into, and fully to perform its obligations
under, this Agreement; (ii) the making of this Agreement by Publisher does not
violate any separate agreement, rights or obligations existing between Publisher
and any other person, firm, corporation or entity, and, throughout the Term,
Publisher shall not make any separate agreement with any person or entity which
is inconsistent with any of the provisions hereof; (iii) both Licensed Developer
Software and, to the extent not comprised of any software provided by SCEE, PSP
format Software, and any name, designation or title used in conjunction
therewith, shall be free from any valid third party claim of infringement of any
Third Party Intellectual Property Rights; (iv) there is no litigation,
proceeding or claim pending or threatened against Publisher or any subsidiary or
affiliate of Publisher which may materially affect Publisher's rights in and to
Licensed Developer Software, the names, designations or titles used in
conjunction therewith, the works and performances embodied therein and/or the
copyrights pertaining thereto; (v) Publisher shall have made or shall make any
and all payments required to be made to any person, firm, corporation or other
entity, or to any body or group representing authors or participants in the
production of the works or performances embodied in Licensed Developer Software
and PSP format Software, or to publishers or other persons having legal or
contractual rights of any kind to participate in any income arising in respect
of the exploitation of such works or performances; (vi) neither Publisher nor
any subsidiary or affiliate of Publisher shall make any representation or give
any warranty to any person or entity expressly or impliedly on Sony's behalf, or
to the effect that Licensed Products are connected in any way with Sony (other
than that Licensed Products have been developed, marketed, manufactured, sold
and/or distributed under licence from Sony); (vii) each Licensed Product shall
be marketed, sold and distributed in an ethical manner and in accordance with
all applicable laws and regulations; and (viii) Publisher's policies and
practices with respect to the marketing, sale and/or distribution of Licensed
Products shall in no manner reflect adversely upon the name, reputation or
goodwill of Sony.

 

10.4
Further, Publisher represents, warrants, covenants and agrees that neither
Publisher nor any parent company, subsidiary or affiliate of Publisher shall
during the Term, whether for itself or for the benefit of any other person,
firm, corporation or entity, whether by itself or by its officers, employees or
agents, directly or indirectly, induce or seek to induce, on an individually
targeted basis, the employment of, or the engagement of the services of, any
Relevant Employee. For these purposes "Relevant Employee" shall mean and include
any employee of SCEE or of any subsidiary of SCEE (or any of their subsidiaries
or branch offices outside the United Kingdom), the services of which employee
are (a) specifically engaged in product development (or directly related)
functions or (b) otherwise reasonably deemed by his/her employer to be of
material importance to the protection of its legitimate business interests, and
with which employee Publisher (or any parent company, subsidiary or affiliate of
Publisher) shall have had contact or dealings during the Term. The foregoing
provisions shall continue to apply for a period of 12 (twelve) months following
expiry or earlier termination of the Term and are hereby deemed substituted for
any corresponding provisions in any agreement(s) previously entered into between
the parties hereto in relation to PSP and/or to Sony’s "PlayStation 2"
predecessor computer entertainment system.

 
Page 15

--------------------------------------------------------------------------------


 
11.
Indemnities

 
11.1
SCEE shall indemnify and hold Publisher harmless from and against any and all
claims, losses, liabilities, damages, expenses and costs, including without
limitation reasonable fees for lawyers, expert witnesses and litigation costs,
and including costs incurred in the settlement or avoidance of any such claim,
which result from or are in connection with a breach of any of the warranties
provided by SCEE herein; provided however that Publisher shall give prompt
written notice to SCEE of the assertion of any such claim, and provided further
that SCEE shall have the right to select counsel and control the defense and/or
settlement thereof, subject to the right of Publisher to participate in any such
action or proceeding at its own expense with counsel of its own choosing. SCEE
shall have the exclusive right, at its discretion, to commence and prosecute at
its own expense any lawsuit or to take such other action with respect to such
matters as shall be deemed appropriate by SCEE. Publisher shall provide SCEE, at
no expense to Publisher, reasonable assistance and co-operation concerning any
such matter. Publisher shall not agree to the compromise, settlement or
abandonment of any such claim, action or proceeding without SCEE's prior written
consent.

 
11.2
Publisher shall indemnify and hold SCEE harmless from and against any and all
claims, losses, liabilities, damages, expenses and costs, including without
limitation reasonable fees for lawyers, expert witnesses and litigation costs,
and including costs incurred in the settlement or avoidance of any such claim,
which result from or are in connection with (i) a breach of any of the
warranties provided by Publisher herein or any breach of Publisher's
confidentiality obligations as referred to in Clause 9.1 hereof, or (ii) any
claim of infringement or alleged infringement of any Third Party Intellectual
Property Rights with respect to Licensed Developer Software, or (iii) any claim
of or in connection with any injury (including death) or property damage, by
whomsoever such claim is made, arising (in whole or in part) out of the
manufacture, sale and/or use of any of the Manufactured Materials unless
resulting from the proven negligence of Sony; provided however that SCEE shall
give prompt written notice to Publisher of the assertion of any such claim, and
provided further that Publisher shall have the right to select counsel and
control the defense and/or settlement thereof, subject to the right of SCEE to
participate in any such action or proceeding at its own expense with counsel of
its own choosing. Publisher shall have the exclusive right, at its discretion,
to commence and/or prosecute at its own expense any lawsuit or to take such
other action with respect to such matter as shall be deemed appropriate by
Publisher. SCEE shall provide Publisher, at no expense to SCEE, reasonable
assistance and co-operation concerning any such matter. SCEE shall not agree to
the compromise, settlement or abandonment of any such claim, action or
proceeding without Publisher's prior written consent.

 
12.
Limitations of Liability

 

12.1
In no event shall Sony or its suppliers be liable for loss of revenue, loss of
actual or prospective profits, loss of contracts, loss of anticipated savings,
loss of business opportunity, reputation or goodwill or loss of, damage to or
corruption of data (whether such loss or damage is direct, indirect special,
incidental or consequential) arising out of or in connection with this Agreement
or any collateral contract (including without limitation the breach of this
Agreement by SCEE), whether known, foreseen or foreseeable and whether under
theory of contract, tort (including negligence), indemnity, product liability or
otherwise.

 
Page 16

--------------------------------------------------------------------------------


 
12.2
In no event shall Sony or its suppliers be liable for any indirect, special,
incidental or consequential loss or damage of any kind arising out of or in
connection with this Agreement or any collateral contract (including without
limitation the breach of this Agreement by SCEE), whether known, foreseen or
foreseeable and whether under theory of contract, tort (including negligence),
indemnity, product liability or otherwise.

 
12.3
Publisher acknowledges and agrees that no representations were made prior to the
entering into of this Agreement and that, in entering into this Agreement, it
does not rely on any statement, representation, warranty or understanding
(whether negligently or innocently made) of any person (whether party to this
Agreement or not) other than as expressly set out in this Agreement. Publisher
shall have no remedy in respect of any representation (whether written or oral)
made to it upon which it relied in entering into this Agreement and Sony shall
have no liability to Publisher other than pursuant to the express terms of this
Agreement.



 
12.4
Except as expressly set forth herein, no Sony entity, nor any of their
respective directors, officers, employees or agents, shall bear any risk, or
have any responsibility or liability, of any kind to Publisher or to any third
parties with respect to the functionality and/or performance of Licensed
Products.

 
12.5
In no event shall Sony's liability arising under or in connection with this
Agreement, or any collateral contract, exceed the Platform Charge paid by
Publisher under Clause 7 within the 2 (two) years prior to the date of the first
occurrence of the event or circumstances giving rise to such liability.

 
12.6
In no event shall Publisher be liable to SCEE for loss of revenue, loss of
actual or prospective profits, loss of contracts, loss of anticipated savings,
loss of business opportunity, reputation or goodwill or loss of, damage to or
corruption of data (whether such loss or damage is direct, indirect, special,
incidental or consequential) arising out of or in connection with this Agreement
or any collateral contract (including without limitation the breach of this
Agreement by Publisher), whether known, foreseen or foreseeable and whether
under theory of contract, tort (including negligence), indemnity, product
liability or otherwise, provided that Publisher expressly agrees that such
limitations shall not apply to damages resulting from Publisher's breach of
Clauses 2, 3, 4, 7, 9 or 11.2 of this Agreement.

 
12.7
Subject as expressly provided in Clauses 10.1 and 10. 2, no Sony entity nor its
suppliers make, nor does Publisher receive, any warranties (express, implied or
statutory) regarding the Sony Materials and/or units of Manufactured Materials
manufactured hereunder. Sony shall not be liable for any injury, loss or damage,
direct or consequential, arising out of the use of, or inability to use, such
units of Manufactured Materials. Without limiting the generality of the
foregoing, any warranties, conditions or other terms implied by statute or
common law (including as to merchantability, satisfactory quality and/or fitness
for a particular purpose and the equivalents thereof under the laws of any
jurisdiction) are excluded to the fullest extent permitted by applicable law.

 
12.8
Nothing in this Agreement shall exclude or limit Sony's liability in relation to
claims arising from deceit, the injury or death of any person resulting from the
proven negligence of Sony or any other liability which may not be excluded or
limited by applicable law.

 
Page 17

--------------------------------------------------------------------------------


 

13.
Termination by SCEE

 

13.1
SCEE shall have the right forthwith to terminate this Agreement by written
notice to Publisher at any time after the occurrence of any of the following
events or circumstances: (i) any material breach of Publisher's obligations
under this Agreement or the CNDA(PSP) (or, if Publisher shall also have executed
a PlayStation Non-Disclosure Agreement and/or PlayStation 2 Confidentiality &
Non-Disclosure Agreement which shall have been breached by Publisher, or a
PlayStation Licensed Developer Agreement, a PlayStation Licensed Publisher
Agreement, a PlayStation 2 Tools & Materials Loan Agreement, a PlayStation 2
Licensed Developer Agreement, a PlayStation 2 Licensed Publisher Agreement, a
PSP Tools & Materials Loan Agreement, and/or a PSP Licensed Developer Agreement
with SCEE, or a PlayStation, PlayStation 2 or PSP non-disclosure, licensed
developer, development system or licensed publisher agreement (or equivalent)
with an Affiliate of SCEE, which shall have been terminated for breach by SCEE
or by such party) which breach, if capable of remedy, shall not have been
corrected or cured in full within 30 (thirty) days following notice from SCEE
specifying and requiring the correction or cure of such breach, or any
repetition of a prior material breach of any such obligation, whether or not
capable of remedy; (ii) any refusal or failure by Publisher to effect payment of
Platform Charge, promptly in accordance with Clauses 7.1 or 7.3 or at all, or a
statement that Publisher is or will be unable to pay, any sum(s) due hereunder,
or Publisher being unable to pay its debts generally as the same fall due; (iii)
Publisher's filing of an application for, or consenting to or directing the
appointment of, or the taking of possession by, a receiver, administrator,
custodian, trustee or liquidator (or the equivalent of any of the foregoing
under the laws of any jurisdiction) of any of Publisher's property (whether
tangible or intangible and wherever located), assets and/or undertaking; (iv)
the making by Publisher of a general assignment for the benefit of creditors;
(v) an adjudication in any jurisdiction that Publisher is a bankrupt or
insolvent; (vi) the commencing by Publisher of, or Publisher's intention to
commence, a voluntary case under applicable bankruptcy laws of any jurisdiction;
(vii) the filing by Publisher of, or Publisher's intention to file, a petition
seeking to take advantage of any other law(s) of any jurisdiction providing for
the relief of debtors; (viii) Publisher's acquiescence in, intention to
acquiesce in, or failure to have dismissed within 90 (ninety) days, any petition
filed against it in any involuntary case brought pursuant to the bankruptcy or
other law(s) of any jurisdiction referred to in (vi) and (vii) above; (ix) a
controlling partnership or equity interest [or any such interest (other than an
acquisition of less than an aggregate of 5% (five percent) of the issued share
capital of Publisher, as quoted on a recognized investments exchange), in the
case of a transfer to any party which (a) shall previously have executed a
PlayStation Non-Disclosure Agreement, a PlayStation 2 Confidentiality &
Non-Disclosure Agreement or a PSP Confidentiality & Non-Disclosure Agreement
which shall have been breached by such party, or a PlayStation Licensed
Developer Agreement, a PlayStation Licensed Publisher Agreement, a PlayStation 2
Tools and Materials Loan Agreement, a PlayStation 2 Licensed Developer
Agreement, a PlayStation 2 Licensed Publisher Agreement, a PSP Tools & Materials
Loan Agreement, a PSP Licensed Developer Agreement or a PSP Licensed Publisher
Agreement, or a PlayStation, PlayStation 2 or PSP non-disclosure, licensed
developer, development system or licensed publisher agreement (or equivalent)
with an Affiliate of SCEE, which shall have been terminated for breach by SCEE
or by such party, or (b) is, or which directly or indirectly holds or acquires a
partnership or equity interest in, the developer of (or other owner of
intellectual property rights in) any interactive hardware device or product
which is or will be directly or indirectly competitive with PSP, or (c) is in
litigation with Sony concerning any proprietary technology, trade secrets and/or
intellectual property matter(s) and/or has challenged the validity of any Sony
Intellectual Property Rights] in Publisher or in all or substantially all of
Publisher's property (whether tangible or intangible), assets and/or
undertaking, being acquired, directly or indirectly, by any person, firm,
corporation or other entity; (x) Publisher enters into any third party business
relationship pursuant to which Publisher makes a material contribution to the
development of the core components of any interactive hardware device or product
which is or will be directly or indirectly competitive with PlayStation 2 and/or
PSP, or if Publisher directly or indirectly holds or acquires a partnership or
equity interest (other than a holding or acquisition of less than an aggregate
of 5% (five percent) of the issued share capital, as quoted on a recognized
investments exchange) in, or otherwise forms a strategic commercial relationship
with, any third party firm, corporation or other entity which has developed or
during the Term develops (or which owns or during the Term acquires ownership of
intellectual property rights in) any such device or product; (xi) Publisher
failing to submit materials relating to any new PSP format Software in
accordance with Clause 5.2, and/or failing to issue any purchase orders for
Manufactured Materials in accordance with Clause 6.5, during any period of 12
(twelve) consecutive calendar months; (xii) Publisher (or any parent company,
subsidiary or affiliate of Publisher) being in litigation with Sony concerning
any proprietary technology, trade secrets and/or intellectual property matter(s)
and/or challenging the validity of any Sony Intellectual Property Rights; or
(xiii) Publisher or any of its officers or employees engaging in so-called
“hacking” of any PSP format software (or of any software for any future
PlayStation format) or in activities which facilitate the same by any third
party. As used in this Clause 13. 1, "controlling interest" means (i) in
relation to a body corporate, the power of the holder of such interest to secure
- (a) by means of the holding of shares or the possession of voting power in, or
in relation to, that or any other body corporate or (b) by virtue of any powers
conferred by the Articles of Association or other document regulating that or
any other body corporate - that the affairs of such body corporate be conducted
in accordance with the wishes of the holder of such interest, and (ii) in
relation to a partnership, the right to a share of more than 50% (fifty percent)
of the assets or of the income of the partnership. Forthwith upon such
occurrence, Publisher shall notify SCEE of the occurrence of any of the events
or circumstances specified in (ii) to (x) or (xiii) above; and Publisher's
failure so to do shall be a material breach of this Agreement not capable of
remedy. In the event of termination by SCEE pursuant to Clause 13.1(xiii), SCEE
shall have the right also to terminate any prior PlayStation agreements between
SCEE and Publisher.

 
Page 18

--------------------------------------------------------------------------------


 
13.2
Further, SCEE shall have the right by written notice to Publisher forthwith to
terminate the licences and related rights herein granted to Publisher in
relation to any PSP format Software at any time after the occurrence of any of
the following events: (i) any failure by Publisher to submit to SCEE the
materials required to be submitted under Clauses 5.2 and 5.3 (or, if applicable,
under Clause 5.6) in the form and manner and in conformity with the standards
and specifications therein prescribed; and (ii) any failure by Publisher
promptly to notify SCEE in writing of any material change to any of the
materials approved by SCEE pursuant to Clause 5.4 (or, if applicable, pursuant
to Clause 5.6); provided however that SCEE shall not be entitled to exercise
such right of termination if Publisher's failure under (i) above is directly
caused by SCEE's failure to comply with any of its material obligations
expressly set forth herein.

 
14.
Effect of Expiration or Termination

 
14.1
Notwithstanding the giving of notice to terminate the Term pursuant to Clause
1.19, Publisher shall be entitled to continue to publish Licensed Products
comprising PSP format Software games the development of which shall have been
approved prior to or during the Term hereof by SCEE (or by an Affiliate of SCEE)
pursuant to the applicable LDAP, and to use the Licensed Trademarks strictly,
only and directly in connection with such publication, until the expiration of
the Term or, if later, until the second anniversary of the 31 March next
following such approval. Upon expiration of the Term or, if applicable, such
extended period for publishing Licensed Products, Publisher may sell off
existing inventories of Licensed Products relating to the applicable PSP format
Software games, on a non-exclusive basis, for a period of 180 (one hundred and
eighty) days from the applicable expiration date; provided always that such
inventory thereof shall not have been manufactured solely or principally for
sale within such selloff period.

 
Page 19

--------------------------------------------------------------------------------


 
14.2
However, upon the exercising by SCEE of its right of termination, either of this
Agreement pursuant to Clauses 13.1(i) to (viii), (xii) or (xiii) or in relation
to any PSP format Software pursuant to Clause 13.2, all rights, licences and
privileges licensed or otherwise granted to Publisher hereunder, either
generally or in relation to such PSP format Software (as applicable), shall
forthwith and without further formality revert absolutely to SCEE and Publisher
shall forthwith cease and desist from any further use of the Sony Materials, any
Sony Intellectual Property Rights related thereto and the Licensed Trademarks,
and, subject to Clause 14.3, shall have no further right to continue the
marketing, sale and/or distribution of any units of Licensed Product or of any
units of Licensed Product derived from such PSP format Software (as applicable).

 
14.3
In the event of termination by SCEE pursuant to Clause 13.1(ix), (x) or (xi) or
by Publisher pursuant to Clause 25, Publisher may sell off then unsold units of
Licensed Product(s), for a period of 90 (ninety) days from the effective date of
termination; provided always that such inventory thereof shall not have been
manufactured solely or principally for sale within such selloff period.
Subsequent to the expiry of such 180 (one hundred and eighty) day or 90 (ninety)
day sell-off period, or in the event of termination by SCEE pursuant to Clauses
13.1(i) to (viii), (xii) or (xiii) or Clause 13.2, any and all units of Licensed
Products or the applicable Licensed Products (as the case may be) remaining in
Publisher's inventory and/or under its control shall be destroyed by Publisher
within 5 (five) working days following such expiry or effective date of
termination. Within 5 (five) working days following such destruction, Publisher
shall furnish SCEE an itemized statement, certified accurate by a duly
authorised officer, partner or other representative (as applicable) of
Publisher, specifying the number of then unsold units of Licensed Product(s) to
which such termination applies, on a PSP format Software game-by-game basis,
which remain in its inventory and/or under its control at such date, confirming
the number of units of Licensed Products destroyed, on a PSP format Software
game-by-game basis, and indicating the location and date of such destruction and
the disposition of the remains of such destroyed materials. SCEE shall be
entitled to conduct a physical inspection of Publisher's inventory during normal
business hours in order to ascertain or verify such inventory and/or statement.

 
14.4
Upon termination of the Term by SCEE pursuant to Clause 13. 1, Publisher shall
forthwith deliver up to SCEE (or, if so requested by SCEE in writing, destroy
and promptly furnish SCEE a certificate of such destruction signed by a duly
authorised officer, partner or other representative (as applicable) of
Publisher) all Sony Materials, and any Confidential Information of Sony of which
Publisher shall have become apprised and which has been reduced to tangible or
written form, and any and all copies thereof then in the possession, custody or
control of Publisher.

 
14.5
SCEE shall be under no obligation to renew or extend this Agreement
notwithstanding any actions taken by either of the parties prior to its
expiration or earlier termination. In the event of termination pursuant to
Clauses 13.1 or 13.2, no part of any payment(s) whatsoever theretofore made to
SCEE hereunder (or, if Publisher shall also have executed a LDAP, thereunder)
shall be owed or repayable to Publisher, and nor shall either party be liable to
the other for any damages (whether direct, consequential or incidental, and
including without limitation any expenditures, loss of profits or prospective
profits) sustained or arising out of, or alleged to have been sustained or to
have arisen out of, such expiration or earlier termination. However, the
expiration or earlier termination of this Agreement shall not excuse either
party from any prior breach of any of the terms and provisions of this Agreement
or from any obligations surviving such expiration or earlier termination, and
full legal and equitable remedies shall remain available for any breach or
threatened breach of this Agreement or of any obligations arising therefrom.

 
Page 20

--------------------------------------------------------------------------------


 
14.6
The expiration or earlier termination of this Agreement (whether by SCEE
pursuant to Clause 13 or otherwise howsoever) shall be without prejudice to any
and all rights and remedies which either party may then or subsequently have
against the other party.

 
15.
Notices

 
15.1
All notices under this Agreement shall be in writing and shall be given by
courier or other personal delivery, by registered or certified mail, by
recognized international courier service or by facsimile transmission (with an
immediate confirmation copy by regular mail or any of the methods specified
above) at the appropriate address hereinbefore specified or at a substitute
address designated by notice by the party concerned (and in the case of notices
to SCEE shall be directed to its Senior Vice President, Third Party & Business
Affairs or such other Sony representative as shall from time to time be
designated by notice by SCEE). Notices given other than by facsimile
transmission shall be deemed given and effective when delivered. Notices given
by facsimile transmission shall be deemed given only upon receipt of
confirmation copy as aforesaid but, upon such receipt, shall be deemed effective
as of the date of transmission.

 
15.2
Whenever Publisher is required to obtain the authorization, consent or approval
of SCEE, Publisher shall request the same by notice to SCEE as aforesaid, and
with a copy under separate cover to its Director of Third Party Relations or
such other Sony representative as shall from time to time be designated by
notice to Publisher. Such authorization, consent or approval shall not be deemed
to be granted unless and until SCEE shall have given a written affirmative
response to each request therefor and shall in no event be implied or inferred
from any delay or failure of SCEE to give such or any response.

 
16.
Force Majeure

 
Neither SCEE nor Publisher shall be liable for any loss or damage or be deemed
to be in breach of this Agreement if its failure to perform, or failure to cure
any breach of, its obligations under this Agreement results from any events or
circumstances beyond its reasonable control, including without limitation any
natural disaster, fire, flood, earthquake or other act of God, inevitable
accidents, lockout, strike or other labor dispute, riot or civil commotion, act
of public enemy, enactment, rule, order or act of any government or governmental
authority, failure of technical facilities, or failure or delay of
transportation facilities.
 
17.
Relationship of the Parties

 
The relationship hereunder between SCEE and Publisher respectively is that of
licensor and licensee. Publisher is an independent contractor and shall not in
any respect act as or be deemed to be the legal representative, agent, joint
venturer, partner or employee of SCEE for any purpose whatsoever. Neither party
shall have any right or authority to assume or create any obligations of any
kind or to make any representation or warranty (express or implied) on behalf of
the other party or to bind the other party in any respect whatsoever.
 
Page 21

--------------------------------------------------------------------------------


 
18.
Assignability

 
SCEE has entered into this Agreement based on the particular reputation,
capabilities and experience of Publisher and of its officers, directors and
employees. Accordingly, Publisher may not assign, pledge or otherwise dispose of
this Agreement or of any of its rights hereunder, nor delegate or otherwise
transfer any of its obligations hereunder, to any third party unless the prior
written consent of SCEE shall first have been obtained in each case. Any
attempted or purported assignment, pledge, delegation or other disposition in
contravention of this Clause 18 shall be null and void and a material breach of
this Agreement not capable of remedy. SCEE shall be entitled, without the
consent of Publisher, to assign its rights and obligations hereunder to any
corporation or other entity in which Sony Corporation (or any successor in
interest thereto) holds a controlling interest (as defined in Clause 13.1),
whether directly or indirectly. Subject to the foregoing, this Agreement shall
inure to the benefit of the parties and their respective successors and
permitted assigns.
 
Save as expressly provided in this Agreement and save that Sony may enforce the
terms of Clauses 2, 3, 4, 5.6, 6.2, 7, 9, 10, 11, 12, 14, 18, 20, 21, 22, 23,
24, 25 and 27 of this Agreement, a person who is not party to this Agreement
shall have no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement. This provision does not affect any right or
remedy of any person which exists or is available otherwise than pursuant to
such Act.
 
19.
Compliance with Applicable Laws

 
The parties shall at all times comply with all applicable regulations and orders
of their respective countries and all conventions and treaties to which their
countries are party or relating to or in any way affecting this Agreement and
the performance by the parties of this Agreement. Each party, at its own
expense, shall negotiate and obtain any approval, licence or permit required for
the performance of its obligations hereunder, and shall declare, record or take
such steps as may be necessary to render this Agreement binding, including
without limitation any required filing of this Agreement with any appropriate
governmental authorities.
 
20.
Governing Law

 

 
This Agreement shall be governed by, construed and interpreted in accordance
with English Law, without giving effect to the conflict of laws principles
thereof. The parties irrevocably agree for the exclusive benefit of SCEE that
the English Courts shall have jurisdiction to adjudicate any proceeding, suit or
action arising out of or in connection with this Agreement. However, nothing
contained in this Clause 20 shall limit the right of SCEE to take any such
proceeding, suit or action against Publisher in any other court of competent
jurisdiction, nor shall the taking of any such proceeding, suit or action in one
or more jurisdictions preclude the taking of any other such proceeding, suit or
action in any other jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other jurisdiction. Publisher shall have the right
to take any such proceeding, suit or action against SCEE only in the English
Courts.

 

21.
Remedies

 
Publisher acknowledges and agrees that any breach by Publisher of this Agreement
may cause Sony irreparable harm and damage which may not be capable of remedy by
damages alone and therefore that in the event of any such breach SCEE may seek
equitable (including injunctive) relief against Publisher in addition to damages
and/or any other remedy available to SCEE at law or in equity. Either party's
election to avail itself of any of the remedies provided for in this Agreement
shall not be exclusive of any other remedies available hereunder or otherwise at
law or in equity, and all such remedies shall be cumulative. Publisher shall
indemnify SCEE for all losses, liabilities, damages, expenses and costs,
including without limitation reasonable fees for lawyers, expert witnesses and
litigation costs, which SCEE may sustain or incur as a result of any breach or
threatened breach by Publisher of this Agreement.
 
Page 22

--------------------------------------------------------------------------------


 
22.
Severability

 
In the event that any provision of this Agreement (or any part(s) thereof),
other than a provision in respect of which SCEE gives a notice of amendment
pursuant to Clause 25, is determined by a court of competent jurisdiction to be
invalid or otherwise unenforceable, such provision (or part(s) thereof) shall be
enforced to the extent possible consistent with the stated intention of the
parties or, if incapable of such enforcement, shall be deemed to be deleted from
this Agreement, but not in any way so as to affect the validity or
enforceability of any other provisions of this Agreement which shall continue in
full force and effect.
 
23.
Provisions Surviving Expiration or Termination

 

 
The following provisions of this Agreement shall survive and continue in full
force and effect notwithstanding its expiration or earlier termination (whether
by SCEE pursuant to Clause 13 hereof or otherwise howsoever):

 
Clause 3
Sub-Publishers
Clause 4
Reservations
Clause 5.7
Consumer Advisory Age Ratings
Clause 6
Manufacture of Licensed Products
Clause 7
Platform Charge
Clause 9
Confidentiality
Clause 10.2 to 10.4
Warranties
Clause 11
Indemnities
Clause 12
Limitations of Liability
Clause 14
Effect of Expiration or Termination
Clause 18
Assignability
Clause 20
Governing Law
Clause 21
Remedies
Clause 22
Severability



24.
Waiver

 
No failure or delay by either party in exercising any right, power or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver of any provision of this Agreement shall be effective unless
in writing and signed by the party against whom it is sought to enforce such
waiver. Any waiver by either party of any provision of this Agreement shall not
be construed as a waiver of any other provision of this Agreement, nor shall
such waiver operate or be construed as a waiver of such provision in relation to
any future event or circumstance.
 
25.
Amendments

 
SCEE reserves the right, at any time upon reasonable notice to Publisher, to
amend the relevant provisions of this Agreement, the Schedules hereto and/or the
specifications herein referred to, to take account of or in response to any
decision or order of, or objection raised by, any court or governmental or other
competition authority of competent jurisdiction and/or any statutory or similar
measures which might be implemented to give effect to any such decision, which
apply to this Agreement, the Schedules hereto and/or the Specifications herein
referred to (and from which this Agreement, the Schedules hereto and/or the
Specifications herein referred to are not exempt) or to reflect any undertaking
given by Sony to any such authority in relation to any and all such matters
aforesaid. Any such amendment shall be of prospective application only and shall
not be applied to any Licensed Product materials which shall have been submitted
to SCEE by Publisher pursuant to Clause 5.2 and/or 5.3 prior to the date of
SCEE's notice of amendment. In the event that Publisher is unwilling to accept
any such amendment, then Publisher shall have the right forthwith to terminate
this Agreement by written notice to SCEE given not more than 90 (ninety) days
following the date of SCEE's notice of amendment. The provisions of Clause 14.3
shall come into effect upon any such termination by Publisher.
 
Page 23

--------------------------------------------------------------------------------


 
Subject to the foregoing and except as otherwise provided herein, this Agreement
shall not be subject to amendment, change or modification other than by another
written instrument duly executed by both of the parties hereto.
 
26.
Headings

 

 
The clause and other headings contained in this Agreement are intended primarily
for reference purposes only and shall not alone determine the construction or
interpretation of this Agreement or any provision(s) hereof.

 
27.
Integration

 

 
This document (including the Schedules hereto) constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and
supersedes all prior or contemporaneous agreements, proposals, understandings
and communications between Sony and Publisher, whether oral or written, with
respect to the subject matter hereof. However, the generality of the foregoing
notwithstanding, the CNDA (PSP) and, if applicable, the LDAP executed by
Publisher shall continue in full force and effect.

 
28.
Counterparts

 

 
This Agreement may be executed in 2 (two) counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.

 
Page 24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
SONY COMPUTER ENTERTAINMENT
 
ZOO DIGITAL PUBLISHING LIMITED EUROPE LIMITED

 

                              
Signature
 
Signature
           
Jim Ryan
          
Name
 
Signatory’s Name (please print)
           
EVP & Co-COO
            
Title
 
Title


Page 25

--------------------------------------------------------------------------------


 